DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04-09-2020 and 07-09-2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
paragraph [0042], line 2 recites “translate operation 216” – no such element appears in Fig. 2
in paragraph [0045], line 2, “trained a neural network” should read “training a neural network”
in paragraph [0086], line 4, “Update Dialog Tree” should read “Update Dialog”
in paragraph [0093], line 1, “502C” should read “502D,” and on line 5, a quotation mark is missing after the third word, “mushrooms”
in paragraph [0107], line 6, “other computing devices 1090” should read “other computing devices 750”
in paragraph [0111], line 4, “802 can implemented” should read “802 can be implemented”
in paragraph [0112], lines 6, 8, 11 and paragraph [0116], line 5, the “non-volatile storage area” of Figure 8B is labeled element 869 while it is labeled 868 in the Figure.
Appropriate correction is required.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 is dependent upon itself. For expedited prosecution, claim 15 will be considered to be dependent upon claim 11. 
Claim 16 is objected to because it is dependent on claim 15. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 recites various limitations that can be performed in the human mind.  The claim covers the concepts of receiving a dialog graph comprising a plurality of paths; converting each path of the dialog graph into a text-based dialog to generate a plurality of text-based dialogs; receiving a log dialog based on deploying the trained neural network; identifying an exception in the log dialog; and receiving an edit to the log dialog to mitigate the exception and to create a corrected dialog. These elements can be performed by a person reviewing a dialog graph, converting each path into text-based dialogs, reviewing log dialogs, identifying exceptions in the log dialog, and receiving an edit to mitigate the exception and creating a corrected dialog with pen and paper and generic computer parts. Thus, the claim elements are directed to a judicial exception (see MPEP § 2106.04(a)(2), subsection III).

	Claim 17 recites the element “computer storage medium storing computer-executable instructions.” Given the broadest reasonable interpretation, the element can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP § 2106.03 II or In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Thus. The claim on its face appears to be directed to nonstatutory subject matter.
	However, the Specification discloses in the last two lines of paragraph [0108] on page 32 that “computer storage media does not include a carrier wave or other propagated or modulated data signal.” During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (See MPEP § 2111) Thus, the claim is directed to a statutory category and is eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 recites the limitation “a text-based dialog” in line 4. Claim 5 is dependent upon claim 1, which also recites the limitation “a text-based dialog.” Claim 5 is therefore indefinite as it is unclear if the limitation of “a text-based dialog” refers to the same limitation of claim 1 or a further limitation. The examiner suggests editing claim 5 line 4 to read “a revised text-based dialog” to resolve the issue. For expedited prosecution, “a text-based dialog” shall be interpreted as “a revised text-based dialog.”
Claim 6 recites the limitation "the converted corrected dialog" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For expedited prosecution, “the converted corrected dialog” shall be interpreted as “the corrected dialog” from line 2 of claim 6.
 Claim 9 is rejected as being indefinite because it is dependent on claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (Doc. ID. US 20140365226 A1), which incorporates Gruber et al  (Doc. ID. US 20120016678 A1) hereinafter Gruber (Sinha, paragraph [34]), in view of Sapoznik, et. al. (Doc. ID. US 9715496 B1), hereinafter Sapoznik.
Regarding claim 1, Sinha teaches a computer-implemented method for correcting a dialog, the method comprising: 
receiving (Spec. page 5, [0060], line 8 -- the processor reading from the data structure can be considered receiving information from the data structure) a dialog graph (Spec. page 8, [0082], lines 1-4 – dialog; Spec. page 7, [0075], lines 2-6 – for examination purposes, the ontology is considered a graph) comprising a plurality of paths (Spec. page 7, [0076], lines 1-5 – nodes are linked to one another, and the structure of node-link-node may be considered a path for examination purposes); 
converting each path of the dialog graph into a text-based dialog to generate a plurality of text-based dialogs (Spec. page 4, [0049], lines 6-7 -- the digital assistant generates text to provide as an output to a user; Spec. page 9, [0090], lines 13-15 – the digital assistant presents dialogue output via visual output; Gruber, incorporated and providing an example digital assistant, details generating 
receiving a log dialog (Sinha, Spec. page 10, [0102], lines 1-3 – error analysis information such as the transcript of a user's inputs and the digital assistant's outputs stored in the error analysis repository 340);
identifying an exception in the log dialog (Sinha, Spec. page 10, [0101], lines 3-5 -- detection of the error; Spec. page 10, [0105], lines 1-3 – error analysis module 342 analyzes the information in error analysis repository to identify errors); and
receiving an edit to the log dialog to mitigate the exception and to create a corrected dialog (Sinha, Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the future ;Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is updating dialog). 
While Sinha does not teach the use of a neural network as claimed, Sinha does detail the use of machine learning techniques to process the data in repository 340 to analyze the information for error determination (Spec. page 10, [0105]). Specifically, Sinha does not disclose:
training a neural network based on the plurality of text-based dialogs; 
the log dialog is based on deploying the trained neural network, and 
retraining the trained neural network based at least on the corrected dialog.
In a related field of endeavor (providing a fully automated dialog with a user, Spec. col. 2, lines 43-47), Sapoznik further teaches the implementation of a neural network in automating response 
Adapting Sinha's machine learning techniques to process the data using the neural network features as taught by Sapoznik further discloses:
training a neural network based on the plurality of text-based dialogs (e.g. Sinha’s use of machine learning in [0105], now adapted to process the data using a neural network trained on the obtained data as detailed by Sapoznik’s in Col. 19 lines 5 – 46); 
the log dialog is based on deploying the trained neural network  (e.g. implementation of Sapoznik’s neural network to process the information of Sinha’s error analysis repository as detailed in Col. 19 lines 5 – 46); and 
retraining the trained neural network based at least on the corrected dialog (e.g. Sinha’s use of machine learning to determine make adjustments as detailed in [0105], now adapted to perform these functions using the trained neural network “updating” as detailed by Sapoznik’s in Col. 19 lines 5 – 46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha by incorporating the teachings of Sapoznik Both Sinha and Sapoznik are directed to implementing a digital assistant which can determine replies and actions in response to user input and share similar features Further, Sinha suggests the use of Machine learning to process information, and Sapoznik details a particular form of machine learning, a neural network, implemented in a similar manner.  Given the overlap, in particular, the use of machine learning in a digital assistant disclosure, incorporation of the features of Sapoznik into Sinha would have been predictable to one of ordinary skill in the art at the time of filing.  Furthermore, inclusion of the features of Sapoznik’s neural network would have improved the error analysis and corresponding adjustment of Sinha, as noted by Sapoznik’s improvement of the results in in col. 19 lines 5 – 46).

Regarding claim 2, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above further teaches wherein the neural network is retrained based on the plurality of text-based dialogs and the corrected dialog (Sapoznik, Spec. col. 19, lines 22-27; 31-33 -- Sapoznik teaches a recurrent neural network language model for auto-completion in customer service dialog being trained on unedited support session logs and manually annotated support logs.).

Regarding claim 3, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above further teaches wherein the log dialog comprises at least one user input and at least one system response (Sinha, Spec. page 10, [0102], lines 1-3; the error repository stores the “transcript of user’s inputs and the digital assistant’s outputs,” which constitutes the log dialog [“transcript”], at least one user input [“user’s input”], and at least one system response [“digital assistant’s outputs”]).

Regarding claim 4, in addition to the elements stated above regarding claim 3, the combination of Sinha and Sapoznik above further teaches wherein the identified exception is associated with the at least one system response (Sinha, Spec. page 10, [0105], lines 1-3; the error analysis module identifies errors made by the digital assistant by analyzing the information in the error repository described above with respect to claim 3, which includes the digital assistant’s outputs. For examination purposes, “errors” constitute exceptions).

Regarding claim 5, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above teach the computer-implemented method of claim 1. Sinha further teaches 
receiving an edit to the dialog graph to mitigate the exception and to create a corrected dialog graph (Sinha, Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the 
converting each path of the corrected dialog graph into a text-based dialog to generate a revised plurality of text-based dialogs (Spec. page 4, [0049], lines 6-7 -- the digital assistant generates text to provide as an output to a user; Spec. page 9, [0090], lines 13-15 – the digital assistant presents dialogue output via visual output; Gruber, incorporated and providing an example digital assistant, details generating elements of a GUI dynamically from models of the active ontology [or "converting"] – Spec. page 16, [0330], lines 1-3; Gruber also details representation of the name, rows of regions for cuisine, location, and price range based on the ontology ["text-based"] – Spec. page 17, [0330], lines 6-9; further Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be converting paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3. This process may be applied to the corrected dialog graph as shown above). 
Sapoznik further teaches training the neural network based on the revised plurality of text-based dialogs (e.g. Sinha’s use of machine learning in [0105], now adapted to process the data using a neural network trained on the obtained data as detailed by Sapoznik’s in Col. 19 lines 5 – 46).

Regarding claim 6, in addition to the elements stated above regarding claim 5, the combination of Sinha and Sapoznik above further teaches 
converting the corrected dialog into a graph-based format (Sinha, Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is updating dialog to produce corrected dialog and Spec. page 14, 
updating the dialog graph with the converted corrected dialog (Sinha, Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is updating dialog to produce corrected dialog and Spec. page 14, [0140], lines 9-14 involves updating the graph [module] based on the correction from “are go” to “Argo”).

Regarding claim 7, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik further teaches wherein the dialog graph (Sinha, Spec. page 7, [0075], lines 2-6; ontology is dialog graph comprised of nodes) comprises a first node, a second node (Sinha, Spec. page 7, [0075], lines 2-6; first node is “property,” second node is “actionable intent”), and an edge (Sinha, Spec. page 7, [0075], lines 11-14; ”linkage” constitutes the edge), wherein the edge represents a condition for traversing a path from the first node to the second node (Sinha, Spec. page 7, [0075], lines 11-14; condition for traversal is pertinence between nodes).

Regarding claim 8, in addition to the elements stated above regarding claim 7, the combination of Sinha and Sapoznik above further teaches wherein the second node is associated with a system action, and wherein the system action comprises one of: asking a question, providing a message, calling an application programing interface (API), or constructing a sentence based on a template card with entity values (Sinha, Spec. page 7, [0079], lines 2-6 actionable intents include “send a message’ and “provide answer to a question” which constitute providing a message).

Regarding claim 9, in addition to the elements stated above regarding claim 5, the combination of Sinha and Sapoznik further teaches wherein the edit to the dialog graph comprises creating at least 

Regarding claim 10, in addition to the elements stated above regarding claim 1,  the combination of Sinha and Sapoznik above further teaches providing a user interface, wherein the user interface comprises a tool for receiving the edit to the log dialog (Sinha, Spec. page 2, [0012], lines 3-6).

Regarding claim 11, Sinha teaches a system comprising: 
at least one processor; and 
at least one memory storing computer-executable instructions (Spec. page 2, [0013], lines 1-4) that when executed by the at least one processor cause the system to: 
receiving (Spec. page 5, [0060], line 8 -- the processor reading from the data structure can be considered receiving information from the data structure) a dialog graph (Spec. page 8, [0082], lines 1-4 – dialog; Spec. page 7, [0075], lines 2-6 – for examination purposes, the ontology is considered a graph) comprising a plurality of paths (Spec. page 7, [0076], lines 1-5 – nodes are linked to one another, and the structure of node-link-node may be considered a path for examination purposes); 
translate each path of the dialog graph into a dialog to generate a plurality of dialogs (Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be translating paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3); 

receive an edit to the dialog graph to mitigate the exception (Sinha, Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the future; Spec. page 14, [0140], lines 9-14 involves updating the graph [module] based on the correction from “are go” to “Argo”); and
translate each path of the edited dialog graph to generate a revised plurality of dialogs (Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be translating paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3. This process may be applied to the edited dialog graph generate the revised plurality of dialogs).
While Sinha does not teach the use of a neural network as claimed, Sinha does detail the use of machine learning techniques to process the data in repository 340 to analyze the information for error determination (Spec. page 10, [0105]). Specifically, Sinha does not disclose:
training a neural network based on the plurality of dialogs; 
the log dialog of user-system interactions is based on deploying the trained neural network, and 
retraining the neural network based on the revised plurality of dialogs.
In a related field of endeavor (providing a fully automated dialog with a user, Spec. col. 2, lines 43-47), Sapoznik further teaches the implementation of a neural network in automating response models, in particular updating the nodes of an action graph to perform auto completion using a neural network model (Spec. col. 19, lines5-46; Figure 10). 

training a neural network based on the plurality of dialogs (e.g. Sinha’s use of machine learning in [0105], now adapted to process the data using a neural network trained on the obtained data as detailed by Sapoznik’s in Col. 19 lines 5 – 46); 
the log dialog of user-system interactions is based on deploying the trained neural network  (e.g. implementation of Sapoznik’s neural network to process the information of Sinha’s error analysis repository as detailed in Col. 19 lines 5 – 46); and 
retraining the neural network based on the revised plurality of dialogs dialog (e.g. Sinha’s use of machine learning to determine make adjustments as detailed in [0105], now adapted to perform these functions using the trained neural network “updating” as detailed by Sapoznik’s in Col. 19 lines 5 – 46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha by incorporating the teachings of Sapoznik Both Sinha and Sapoznik are directed to implementing a digital assistant which can determine replies and actions in response to user input and share similar features Further, Sinha suggests the use of Machine learning to process information, and Sapoznik details a particular form of machine learning, a neural network, implemented in a similar manner.  Given the overlap, in particular, the use of machine learning in a digital assistant disclosure, incorporation of the features of Sapoznik into Sinha would have been predictable to one of ordinary skill in the art at the time of filing.  Furthemore, inclusion of the features of Sapoznik’s neural network would have improved the error analysis and corresponding adjustment of Sinha, as noted by Sapoznik’s improvement of the results in in col. 19 lines 5 – 46).

Regarding claim 12, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the neural network is a recurrent neural network (Sapoznik, Spec. col. 19, lines 31-33).

Regarding claim 13, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the log dialog comprises at least one user input and at least one system response (Sinha, Spec. page 10, [0102], lines 1-3).

Regarding claim 14, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above teach the computer-implemented method of claim 11. Sinha further teaches causing the system to: receive an edit to the log dialog to create a corrected dialog (Spec. page 14, [0140], lines 4-9 – updating the vocabulary to include “Argo” is editing the dialog to create corrected dialog). Sinha does not teach causing the system to retrain the neural network based on the corrected dialog. 
Sapoznik further teaches retraining the neural network based on the corrected dialog (Spec. col. 19, lines 22-27; 31-33 -- Sapoznik teaches a recurrent neural network language model for auto-completion in customer service dialog being trained on manually annotated support logs).

Regarding claim 15, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the dialog graph (Sinha, Spec. page 7, [0075], lines 2-6 – ontology comprised of nodes) comprises a first node (Sinha, Spec. page 7, [0075], lines 2-6 – property constitutes the first node), a second node (Sinha, Spec. page 7, [0075], lines 2-6 – actionable intent constitutes the second node), and an edge (Sinha, Spec. page 7, [0075], lines 11-14; ”linkage” constitutes the edge), wherein the edge represents a condition for traversing a path from the 

Regarding claim 16, in addition to the elements stated above regarding claim 15, the combination of Sinha and Sapoznik above further teaches wherein the edit to the dialog graph comprises creating at least one of a new edge or a new node in the dialog graph (Sinha, Spec. page 14, [0140], lines 9-14 -- updating the graph [module] based on the correction from “are go” to “Argo” involves creating a new linkage [pertinence between nodes, which is considered an edge for examination purposes as mentioned above with regards to claim 7] between the property nodes “are go” and “movie title”).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, et al. (Doc. ID. US 10332518 B2), hereinafter Garg, in view of Sapoznik.
Regarding claim 17, Garg teaches a computer storage medium storing computer-executable instructions (Spec. col. 2, lines 28-33) that when executed a processor cause a computer system to:
receive a log dialog (Figure 8E and 8F, elements 812A, 812B, and 816) generated by a machine learning system (Spec. col. 1, lines 59-61), wherein the log dialog includes at least one user input (Figure 8E element 812B) and at least one system response (Figure 8F element 816);
cause display of the log dialog in a machine-teaching tool of a user interface (Figures 8E and 8F, element 810);
provide an indication of an exception in the log dialog, wherein the exception is associated with the at least one system response (Figure 8H, title “OOPS, DID YOU MEAN,” exception associated with response 816 in Fig. 8F); and

Garg does not teach retraining the machine learning system based on the edited log dialog. Sapoznik teaches training a machine learning system (Spec. col. 19, lines 31-33) based on an edited log dialog (Spec. col. 19, lines 22-27). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garg to incorporate the teachings of Sapoznik Sapoznik recognizes that training the machine learning system on the edited log dialog will improve the performance of the system (Spec. col. 19, lines 34-38).

Regarding claim 18, in addition to the elements stated above regarding claim 17, the combination of Garg and Sapoznik above teaches that the computer-executable instructions when executed further causing the computer system to: 
cause display of one or more recommendations for mitigating the exception based on the machine-teaching tool (Garg, Figure 8N elements 824A, 824B, 826A, 826B, 826C, and 828); and 
receive a selection of at least one recommendation to edit the log dialog to mitigate the identified exception (Garg, Figure 8N depicts finger tapping element 828 to indicate an edit to mitigate the exception).

Regarding claim 19, in addition to the elements stated above regarding claim 17, the combination of Garg and Sapoznik above further teaches that the machine-teaching tool is a neural network (Garg, Spec. col. 39, lines 8-11; the NLP module makes up the part of the intelligent assistant that processes input and chooses actionable intents).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Sapoznik and Sinha.
Regarding claim 20, in addition to the elements stated above regarding claim 17, Garg and Sapoznik teach all of the elements of the current invention as stated above, except that the retrained machine learning system is used to update a dialog graph. Sinha teaches a machine learning system being used to update a dialog graph (Spec. page 14, [0140], lines 9-14; the assistant can update the graph [module] based on the correction from “are go” to “Argo” in the corrected dialog). It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retrained machine learning system of Garg and Sapoznik as explained above to incorporate the teachings of Sinha to provide the claimed invention. Doing so would improve the recognition accuracy of the machine learning system, as Sinha recognizes (Spec. page 14, [0140], lines 9-14). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Dhoolia et. al., (Pub. No. US 2017/0213544 A1) teaches a method for training a cognitive agent for responding to the natural language input of a user using a learning graph.
Ratnaparkhi, et. al, (Pub. No. US 2016/0019290 A1) teaches a method for updating a dialog  graph using an artificial intelligence system.
Anand, et. al., (Pub. No. US 2014/0149411 A1) teaches a system for building and editing mistakes in a network of dialogues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER LEANNZA MAYFIELD/
Examiner
Art Unit 2655

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655